                 Case 2:19-cr-00228-WBS Document 31 Filed 07/21/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SHELLEY D. WEGER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                   IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 19-CR-228 WBS
12                                  Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                            v.                          FINDINGS AND ORDER
14   ANDREW KEFFER,                                       DATE: July 26, 2021
                                                          TIME: 9:00 a.m.
15                                 Defendant.             COURT: Hon. William B. Shubb
16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.       By previous order, this matter was set for status on July 26, 2021.

21          2.       By this stipulation, defendant now moves to continue the status conference until

22 September 20, 2021 9:00 a.m., and to exclude time between July 26, 2021, and September 20, 2021,

23 under Local Code T4.

24          3.       The parties agree and stipulate, and request that the Court find the following:

25                      a)   The government has produced discovery associated with this case, which consists

26               of approximately 940 pages of Bates labeled documents and includes, among other things,

27               investigative reports, documents obtained from third parties, and audio recordings. All of this

28               discovery has been either produced directly to counsel or made available for inspection and


      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:19-cr-00228-WBS Document 31 Filed 07/21/21 Page 2 of 3


 1           copying.

 2                  b)   The government recently conducted additional investigation in this matter and

 3           produced further discovery to defense counsel. Defense counsel desires additional time to

 4           review this additional evidence with his client and conduct any additional defense

 5           investigation that may be necessary, as well as additional time to discuss potential resolutions

 6           with his client and to otherwise prepare this matter for trial.

 7                  c)   Counsel for defendant believes that failure to grant the above-requested

 8           continuance would deny him the reasonable time necessary for effective preparation, taking

 9           into account the exercise of due diligence.

10                  d)   The government does not object to the continuance.

11                  e)   Based on the above-stated findings, the ends of justice served by continuing the

12           case as requested outweigh the interest of the public and the defendant in a trial within the

13           original date prescribed by the Speedy Trial Act.

14                  f)   For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

15           et seq., within which trial must commence, the time period of July 26, 2021 to September 20,

16           2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

17           Code T4] because it results from a continuance granted by the Court at defendant’s request on

18           the basis of the Court’s finding that the ends of justice served by taking such action outweigh

19           the best interest of the public and the defendant in a speedy trial.

20                THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK

21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME               2
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00228-WBS Document 31 Filed 07/21/21 Page 3 of 3


 1          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: July 20, 2021                                      PHILLIP A. TALBERT
 7                                                             Acting United States Attorney
 8
                                                               /s/ SHELLEY D. WEGER
 9                                                             SHELLEY D. WEGER
                                                               Assistant United States Attorney
10

11
     Dated: July 20, 2021                                      /s/ TODD LERAS (by Shelley Weger as
12                                                             authorized on 7/20/2021)
                                                               TODD LERAS
13
                                                               Counsel for Defendant
14                                                             ANDREW KEFFER

15

16

17                                           FINDINGS AND ORDER

18          IT IS SO FOUND AND ORDERED.

19          Dated: July 21, 2021

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                3
30    PERIODS UNDER SPEEDY TRIAL ACT
